DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/25/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 8/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending application 16/624,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Whited et al, WO2016/093987, in view of Shan et al, US2011/0313108.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 2, 4, 6-9).
Regarding the amendments to claim 1: Note that the claimed ranges for the amounts of ethylene-based polymer and composite component were previously recited in now canceled claim 3. The prior art therefore renders the claimed invention obvious per the rationale outlined in the previous Action with respect to the now canceled claim.
Regarding new claim 10: Whited teaches that the composition used to prepare the prior art living hinge may comprise a filler (Page 14, lines 17-21), corresponding to the claimed additive.
Regarding new claim 11: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Whited teaches that the living hinge may be used in closures for bottles (page 1, lines 20-23; page 13, line 19 to page 14, line 2). Given that 1) the prior art composition meets the claimed components and 2) is used in the production of closures for bottles, it is reasonably expected that it would be capable of performing the claimed use as a closure for a ketchup bottle. The burden is shifted to applicant to provide evidence that the prior art article could not be used to hold ketchup.
Regarding new claim 12: As discussed in the previous Action, Whited discloses a composition used in the production of living hinges, wherein said composition comprises a first ethylene-based polymer, a second ethylene-based polymer, and polypropylene. 3, corresponding to the claimed high density polyethylene (HDPE) (A).
Whited is silent regarding the addition of a composite component.
As taught by Shan, it was known in the art that polypropylene and polyethylene are incompatible with one another and result in immiscible blends having reduced mechanical properties. Shan further teaches a block composite compatibilizer, corresponding to the claimed composite component (B), for propylene/polyethylene blends. As taught by Shan, the addition of the block composite as a compatibilizer results in a final blend having improved mechanical properties.
Whited discloses the production of a blend comprising polyethylene and polypropylene which is used in the production of living hinges. As discussed above, Shan teaches that it was known to add a block composite to such as blends to act as a compatibilizing agent. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Whited by adding the block composite of Shan, with the reasonable expectation of obtaining a final composition having the improved mechanical properties taught by the prior art.
Regarding the requirement that the invention consists of a blend consisting of HDPE (A), composite component (B), and (C) optional additives. As discussed in the previous paragraphs, the combination of Whited and Shan renders obvious a composition comprising a second ethylene-based polymer, corresponding to claimed HDPE (A); a block composite compatibilizer, corresponding to claimed composite component (B); a first ethylene-based polymer, and polypropylene.
Note that applicant’s specification does not provide a definition restricting the composition and/or types of compounds that fall within the scope of the term “additive”. The claimed phrase “optional additives” therefore reads on any compound added to the blend for any purpose. As such, the first ethylene-based polymer and the polypropylene of the composition rendered obvious by the prior art therefore fall within the scope of the claimed limitation of optional additives (C). The composition rendered obvious by the prior art therefore corresponds to the claimed invention.

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed invention because the combination of Whited and Shan renders obvious a composition comprising a first polyethylene, a second polyethylene, polypropylene, and a block composite. In contrast, applicant argues, the claimed invention does not require the presence of polypropylene and therefore is allegedly distinguished from the composition rendered obvious by the prior art.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03(I)). Independent claim 1 states the following.

    PNG
    media_image1.png
    153
    665
    media_image1.png
    Greyscale

The claimed invention is defined using the transitional term “comprising”. As currently written, the claims do not contain any language that would prohibit the inclusion of additional, unrecited components. So long as the prior art composition comprises 60 to 95% by weight of an ethylene-based polymer and 5 to 40% by weight of the composite component, the claimed limitations are met regardless of the presence of additional components. Contrary to applicant’s argument, the presence of polypropylene in the composition rendered obvious by the combination of Whited and Shan therefore does not distinguish it from the claimed invention.
As discussed in the previous Action, the combination of Whited and Shan renders obvious the production of a living hinge comprising a composition comprising 5 to 70% by weight of a first ethylene-based polymer, corresponding to the claimed ethylene-based polymer, and 0.5 to 15% by weight of a block copolymer composite material as a compatibilizer, corresponding to the claimed composite component. Note that these ranges overlap those recited in the instant claim. It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765